DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4 and 8-9 are objected to because of the following informalities.  Appropriate correction is required.
In claim 4, line 3, the phrase “the distance” should be changed to -- a distance --.  In line 5, the phrase “the distance” should be changed to -- a distance --.
In claim 8, line 3, what is the word “it” referring to?  In line 6, what is the word “its” referring to?  In line 7, what is the word “it” referring to?  In line 10, what is the word “its” referring to?  In line 12, what is the word “it” referring to?  In line 16, what is the word “its” referring to?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8,11-14 of copending U.S. Application No. 16/613,799 (Nie et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and limitation in claims 1-7,10-18 of the Instant 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,941,243 (Cleveland).
With regards to claim 1, Cleveland discloses an accelerometer comprising, as illustrated in Figure 1-4, a charge output element 12,16,18 (e.g. charge output element formed by piezoelectric element 16 and mass 18 and mounting support 12); a support 12 including a connecting part 22; a piezoelectric element 16, which is an annular structural body and is connected to the connecting part in a sleeved manner (as observed in Figures 1,2); the piezoelectric element 16 is provided with a first deformation groove (not labeled but the cutout opening in piezoelectric element 16 is considered as the deformation groove in Figure 1), which .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,941,243 (Cleveland) in view of CN202025017 (Nie).
With regards to claim 2, Cleveland further discloses a pre-tightening ring 14 which is connected to the mass block 18 in a sleeved manner and is in interference fit with the mass block (as observed in Figures 1,2); however, Cleveland does not disclose the mass block is provided with a second deformation groove penetrating a side wall of the mass block to disconnect the mass block in a circumferential direction thereof.  To have set such structural configuration and characteristics for the mass block to have a second deformation groove is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention since the concept of including a deformation groove is already known by Cleveland as evidenced for the piezoelectric element and the pre-tightening ring.

With regards to claim 4, Cleveland does not specify such parameters (the piezoelectric element comprises two opposing first groove sections formed at the first deformation groove and the distance between the two opposing first groove sections is not more than 0.2 mm, and the mass block comprises two opposing second groove sections formed on at the second deformation groove and the distance between the two opposing second groove sections is not more than 0.2 mm) as in the claim.  However, to have set such dimensional characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 5, Cleveland does not disclose such parameter (linear expansion coefficients of the pre-tightening ring, the mass block, the piezoelectric element, and the support decrease sequentially) as in the claim.  However, to have set such structural test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 6, Cleveland further discloses the piezoelectric element 16 is made of a piezoelectric ceramic or a quartz crystal (column 2, lines 11-14); the piezoelectric element 16 comprises opposing inner 36 and outer 38 annular surfaces such that each of the inner annular surface and the outer annular surface is provided with a conductive layer (column 2, lines 11-14); the inner annular surface 36 of the piezoelectric element is connected to the connecting part 22 in the sheathed manner (as observed in Figures 1-2); the mass block 18 is 
With regards to claim 7, Cleveland further discloses the support 20 further comprises a supporting part 32 (e.g. a nut); the connecting part 22 has a columnar structure (as observed in Figures 1-2); the supporting part 32 has a disc-like structure disposed around the connecting part 22 and is located at one end of the connecting part (as observed in Figure 2).
With regards to claims 8-9, Cleveland does not disclose the claimed limitations as in these claims; however, the reference does disclose the concept of assembling by controlling the temperature in different phases (column 1, lines 31-41).  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of assembling the charge output element and to set such test characteristics as claimed in these claims using the known concept of temperature controlling as evidenced by Cleveland and is a matter of optimization and choice possibilities without departing from the scope of the invention.
With regards to claim 10, Cleveland further discloses a piezoelectric accelerometer comprising the charge output element.  (See, column 2, lines 8-15; Figures 1,2).
The only difference between the prior art and the claimed invention is a base comprising a mounting surface; a connector which is electrically connected to the piezoelectric element of the charge output element; a protective cover which is disposed around the charge output element and connected between the base and the connector; the charge output element is disposed on the mounting surface of the base.
‘097 Nie discloses a three-axis acceleration sensor comprising, as illustrated in Figure 1, a piezoelectric accelerometer; charge output elements 3,4 (e.g. charge output element formed by piezoelectric element 3 and mass 4); a piezoelectric element 3, a mass block 4 which is an annular structural body and is connected to the piezoelectric element in the sleeved manner; a base 1 comprising a mounting surface (e.g. upper surface); a connector 7 which is electrically 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employ a base comprising a mounting surface; a connector which is electrically connected to the piezoelectric element of the charge output element; a protective cover which is disposed around the charge output element and connected between the base and the connector; the charge output element is disposed on the mounting surface of the base as suggested by ‘097 Nie to the system of Cleveland et al. to provide water resistance to the charge output element so that the sensor can be used in high humidity environment to ensure air tightness in a sealed package.  (See, paragraphs [0012],[0019] of Nie). 
With regards to claim 11, ‘097 Nie further discloses a circuit board 8 fixed to the mass block 8; the piezoelectric element 3 and the connector 7 being electrically connected to the circuit board (as observed in the Figure 1).
With regards to claim 12, ‘097 Nie further discloses a shielding cover 6 being snap-fitted to the support; the piezoelectric element 3, the mass block 4 and the circuit board 8 being located within the shielding cover (as observed in the Figure 1).
With regards to claims 13-18, the claims are commensurate in scope with the above claims 2-7, respectively, and are rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELEN C KWOK/Primary Examiner, Art Unit 2861